DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds the maximum length of 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mahathalagalage in US Publication 2020/0317168 in view of Hoepner et al. in US Patent 7780180 and Zarkhin et al. in US Patent 5713591.
Regarding Claim 1, Mahathalagalage teaches a leg support accessory for a medical scooter (4), comprising: an attachment mechanism (12) configured to removably connect to a medical scooter; a vertical member (10) connected to the attachment mechanism; an elongated member (30) connected to the vertical member; a pivot joint (see Paragraph 0043) connecting the vertical member to the elongated member; wherein the leg support accessory is structured to maintain a compromised leg or foot of the patient in an elevated position.
Mahathalagalage is silent on the use of a padded surface. Hoepner teaches a leg support assembly with an elongated member having a padded surface (22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mahathalagalage by adding a padded surface as taught by Hoepner in order to provide a more comfortable device for the user.
Mahathalagalage, as modified, fails to teach a U-shaped bracket. Zarkhin teaches a leg support accessory for a medical scooter including an elongated member (27), a U-shaped bracket (22) connected to the elongated member; the U-shaped bracket configured to receive and secure a foot support (21); the foot support structured to secure a compromised leg or foot of a patient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mahathalagalage, as modified, by adding a foot support as taught by Zarkhin in order to better support the user.
 Regarding Claim 2, Mahathalagalage , as modified, teaches that the attachment mechanism is configured to removably connect the leg support accessory to a medical scooter includes a clamped assembly (12); and the clamped assembly removably connects the leg support accessory to a frame of the medical scooter.
Regarding Claim 4, Mahathalagalage , as modified, teaches that the elevated position for the compromised leg is higher than a standard, non-elevated position provided by the medical scooter.
Regarding Claim 5, Mahathalagalage, as modified, teaches that the pivot joint is configured to adjust a vertical angle forward and aft between the vertical member and the elongated member.
Regarding Claims 6 and 7, Mahathalagalage is silent on the use of a specific pivot joint. Zarkhin teaches a pivot joint (32/33A) that is configured to adjust a longitudinal axis of rotation of an elongated member (23) around a vertical member (31) and is configured to adjust a roll axis of rotation that enables the elongated member to tilt sideways. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mahathalagalage, as modified, by using a pivot joint as taught by Zarkhin in order to provide more adjustability for the device.
Regarding Claim 9, Mahathalagalage, as modified, teaches that the leg support accessory configured for use on a left or right side of the medical scooter; and the leg support accessory configured to be used for either the patient's right or left leg.
Regarding Claim 10, Mahathalagalage, as modified, teaches that the medical scooter is a seated knee scooter.
Regarding Claim 11, Mahathalagalage, as modified, is silent on the use of an after-market accessory. Zarkhin teaches an attachment  mechanism (32/33/30) that is separate from a frame (31) and the leg support accessory is configured to be an aftermarket, add-on accessory for the medical scooter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mahathalagalage, as modified, by making it as an after-market device as taught by Zarkhin in order to allow the user to add the accessory to an extant scooter.
Regarding Claim 12, Mahathalagalage teaches a leg support accessory for a medical scooter (4), comprising: an attachment mechanism (12) configured to removably connect to a medical scooter, the attachment mechanism comprising a pivot joint (see paragraph 0043); a vertical member (10) connected to the attachment mechanism via a pivot joint; an elongated member (30) connected to the vertical member; wherein the leg support accessory is structured to maintain a compromised leg or foot of the patient in an elevated position.
Mahathalagalage is silent on the use of a padded surface. Hoepner teaches a leg support assembly with an elongated member having a padded surface (22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mahathalagalage by adding a padded surface as taught by Hoepner in order to provide a more comfortable device for the user.
Mahathalagalage, as modified, fails to teach a U-shaped bracket. Zarkhin teaches a leg support accessory for a medical scooter including an elongated member (27), a U-shaped bracket (22) connected to the elongated member; the U-shaped bracket configured to receive and secure a foot support (21); the foot support structured to secure a compromised leg or foot of a patient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mahathalagalage, as modified, by adding a foot support as taught by Zarkhin in order to better support the user.
Regarding Claim 14, Mahathalagalage, as modified, teaches that the elevated position for the compromised leg is higher than a standard, non-elevated position provided by the medical scooter.
Regarding Claim 15, Mahathalagalage is silent on the use of a specific pivot joint. Zarkhin teaches a pivot joint (32/33A) that is configured to adjust a longitudinal axis of rotation of an elongated member (23) around a vertical member (31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mahathalagalage, as modified, by using a pivot joint as taught by Zarkhin in order to provide more adjustability for the device.
Regarding Claim 17, Mahathalagalage, as modified, teaches that the leg support accessory configured for use on a left or right side of the medical scooter; and the leg support accessory configured to be used for either the patient's right or left leg.
Regarding Claim 18, Mahathalagalage, as modified, teaches that the medical scooter is a seated knee scooter.
Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 3, 8, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller, Janis et al., Lockard et al., Accetta, Michels, and Foerster et al. teach leg support accessories.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636